Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 11/16/2021.
Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,470,906 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21, 30-48 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 21 recites a slot to receive and house one or more of (i) ends of a suture coupled to the implantable device, (ii) a knot in the suture, and (ili) a clasp securing the ends of the suture, wherein the slot extends longitudinally in a proximal direction from the push surface of the pusher along a second surface of the pusher to form a
void in the push surface and the second surface of the pusher. Claim 38 recites a panchor disposed at a distal portion of the inner assembly and within a distal portion of the outer tubular member and configured to engage a proximal portion of the implantable device in the crimped state within the outer tubular member in the delivery configuration, wherein the panchor comprise an anchor and a pusher, wherein the panchor comprises a slot to receive and house one or more of (i) ends of a suture coupled to the implantable device, (ii) a knot in the suture, and (iii) a clasp securing the ends of the suture. claims 26, 34 recites wherein the inner assembly further comprises a panchor that comprises an anchor and the pusher, the anchor positioned distal to the push surface of the pusher and configured to engage the implantable device in the crimped state at a position distal to the proximal end of the implantable device and to limit distal movement of the implantable device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771